PER CURIAM.
Marc Mediate appeals the trial court’s September 9, 2014 and September 12, 2014 orders denying his motion to correct illegal sentence. Inasmuch as Mediate filed his motion to correct illegal sentence during the pendency of his direct appeal, we find the trial court lacked jurisdiction to rule on his motion. See Fla. R. App. P. 3.800(a). We reverse the trial court’s September 9, 2014 and September 12, 2014 orders denying Mediate’s motion to correct illegal sentence and remand with directions to dismiss the motion for lack of jurisdiction. See Walters v. State, 114 So.3d 205 (Fla. 5th DCA 2012). Mediate may refile his motion to correct illegal sentence after the resolution of his direct appeal.
REVERSED and REMANDED.
TORPY, C.J., PALMER and LAWSON, JJ., concur.